Mr. Justice Picjott:
I dissent. In my opinion mandamus., not injunction, is the remedy to compel the county clerk to certify the proper list of nominations. His ministerial duty, the performance of which the law requires, is to include in the list the names of those candidates who have been nominated conformable to the statute in that behalf enacted, and the names of no others. Injunction will not lie when the remedy at law is plain, speedy and adequate. In the case at bar injunction is used to accomplish the precise result that mandamus would effect. The extraordinary jurisdiction of the chancery arm of the Court should never be exercised except in those cases where the remedy which the legal arm of the Court can give is inadequate. I am of the opinion also that Section 3 of Article YIII of the Constitution does not grant to this Court authority to issue the writ of injunction as a jurisdictional writ. I think the writ of injunction mentioned in the section is a writ which may be issued only in a pending suit. It is a remedy in an action. At the time the Constitution was adopted, there was no such writ of injunction as the one issued in the present proceeding; nor was such a writ known to courts of chancery.
While I concur in the disposition of the case upon the merits, I dissent from the holding that there is a jurisdictional writ of injunction provided for by the Constitution, and from the holding that mandamus is not the remedy.